Citation Nr: 0712524	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
Osgood-Schlatter's disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which continued the veteran's 10 
percent disability ratings for hypertension and his Osgood-
Schlatter's disease, left knee and denied service connection 
for diabetes mellitus. 

In December 1992, the RO denied entitlement to service 
connection for diabetes mellitus.  The veteran was notified 
of this decision in January 1993, but did not appeal.  
Ordinarily new and material evidence would be required to 
reopen the claim.  38 U.S.C.A. §§ 7105, 5108 (West 2002).  
Subsequent to that decision, however, the law was amended to 
add type II, diabetes mellitus to the list of diseases that 
would be presumptively service-connected in certain veteran's 
exposed to herbicides in service.  Pub.L. 107-103, 
§ 201(c)(1)(A). 115 Stat. 987, 988 (Dec. 27, 2001).  At his 
hearing before RO personnel in April 2004, the veteran 
contended that he was exposed to Agent Orange during service 
through his use of equipment that had been in Vietnam.  The 
change in law created a new basis of entitlement to the 
claimed benefit.  Where a change in law creates a new basis 
of entitlement, the claim will be adjudicated on a de novo 
basis without the requirement for new and material evidence.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service medical records show that in October 1975, the 
veteran had glucosuria, or sugar in the urine.  Subsequent 
urinalyses and laboratory testing during service was 
reportedly normal.  The initial diagnosis of diabetes was 
reported on private hospitalization in January 1986.  

With chronic diseases, such as diabetes mellitus, shown in 
service, or within the presumptive period after service, so 
as to permit a finding of of service connection, subsequent 
manifestation of the same chronic disease at any later date, 
however remote, are service conneted unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

Given the findings in service and the provisions of 38 C.F.R. 
§ 3.303(b), an examination is needed to obtain an opinion as 
to whether the current diabetes is related to the glucosuria 
in service, or otherwise had its onset in service.

The veteran's last VA examination for hypertension and 
Osgood-Schlatter's disease of his left knee was in September 
2002.  At his April 2004 Ro hearing, the veteran stated that 
his symptoms were worsening.

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  As the veteran reported 
that his symptoms had increased in severity at his April 2004 
hearing, he is entitled to a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
endocrine or other appropriate 
examination to obtain an opinion as to 
the relationship between current diabetes 
mellitus and service.  The examiner 
should review the claims folders and note 
such review in the examination report or 
an addendum.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that current diabetes mellitus 
is related to a disease or injury in 
service, including the glucosuria 
identified in service.  The examiner 
should provide a rationale for the 
opinion.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of the service-
connected hypertension.  The claims 
folder should be made available to the 
examiner for review. 

3.  The veteran should be scheduled for a 
VA orthopedic or other appropriate 
examination of his left knee to determine 
the severity of his service-connected 
left knee disorder.  All necessary tests 
and studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed.  The 
claims folder should be made available to 
the examiner for review.

The examiner should note whether there is 
recurrent subluxation or lateral 
instability; and if present, whether it 
is mild, moderate, or severe.

The examiner should also report the range 
of left knee flexion and extension in 
degrees.

The examiner should determine whether the 
left knee disability is manifested by 
pain, weakened movement, excess 
fatigability, incoordination, pain or 
flare- ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare ups. 

3.  After completion of the above, re- 
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

